Opinion by
Cline, J.
Due to the fact that the covering on the bales was of old second-hand burlap which was fragile and easily torn, it appeared that on account of frequent handling and rough treatment some of the bales had become torn by hooks and some of the letters in the marking were dim but that the word “Spain” was clearly legible on all of the bales except one. On the authority of Abstract 32337, Kraft v. United States (22 C. C. P. A. 111, T. D. 47103) and Givaudan v. United Stales (id. 115, T. D. 47104) the protest was sustained as to 35 of the bales. It was overruled as to one bale from which the marking had been removed.